                            Case 3:21-cv-01727 Document 3 Filed 03/11/21 Page 1 of 2


                   1   Douglas E. Lumish (CA 183863)
                       doug.lumish@lw.com
                   2   Matthew Rawlinson (CA 231890)
                       matt.rawlinson@lw.com
                   3   Arman Zahoory (CA 306421)
                       arman.zahoory@lw.com
                   4   LATHAM & WATKINS LLP
                       140 Scott Drive
                   5   Menlo Park, California 94025
                       Telephone: 650-328-4600
                   6   Facsimile: 650-463-2600

                   7   Jennifer Barry (CA 228066)
                       jennifer.barry@lw.com
                   8   LATHAM & WATKINS LLP
                       12670 High Bluff Drive
                   9   San Diego, CA 92130
                       Telephone: 858-523-5400
               10      Facsimile: 858-523-5450

               11      Attorneys for
                       Zoom Video Communications, Inc.
               12

               13                                   UNITED STATES DISTRICT COURT

               14                              NORTHERN DISTRICT OF CALIFORNIA

               15
                       ZOOM VIDEO COMMUNICATIONS, INC.            CASE NO. 3:21-cv-1727
               16
                                       Plaintiff,                 PLAINTIFF ZOOM VIDEO
               17                                                 COMMUNICATIONS, INC.’S
                             v.                                   CORPORATE DISCLOSURE
               18                                                 STATEMENT
                       RINGCENTRAL, INC.
               19
                                       Defendant.
               20

               21

               22

               23

               24

               25

               26

               27
               28

                                                                             ZOOM VIDEO COMMUNICATIONS, INC.’S
ATTORNEYS AT LAW
                                                                              CORPORATE DISCLOSURE STATEMENT
                            Case 3:21-cv-01727 Document 3 Filed 03/11/21 Page 2 of 2


                   1          Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff Zoom Video Communications,

                   2   Inc. (“Zoom”) certifies that it does not have a parent corporation and there are no publicly held

                   3   companies that own 10% or more of Zoom’s stock.

                   4
                       Dated: March 11, 2021                       Respectfully submitted,
                   5

                   6                                               LATHAM & WATKINS LLP

                   7                                               By: /s/ Douglas E. Lumish
                                                                      Douglas E. Lumish
                   8                                                  Matthew Rawlinson
                                                                      Jennifer Barry
                   9                                                  Arman Zahoory
               10
                                                                       Attorneys for Plaintiff Zoom Video
               11                                                      Communications, Inc.

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28
                                                                       1
                                                                                      ZOOM VIDEO COMMUNICATIONS, INC.’S
ATTORNEYS AT LAW
                                                                                       CORPORATE DISCLOSURE STATEMENT
